Case 5:19-cv-13338-JEL-EAS ECF No. 19 filed 09/23/20   PageID.93   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


MD R. Alam,

                       Plaintiff,      Case No. 19-13338

v.                                     Judith E. Levy
                                       United States District Judge
Kelin D. Prokurat, et al.,
                                       Mag. Judge Elizabeth A. Stafford
                       Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [18]

     Before the Court is Magistrate Judge Elizabeth A. Stafford’s Report

and Recommendation recommending the Court deny Defendants’ Motion

to Dismiss (ECF No. 10) but to sua sponte dismiss in part Plaintiff’s

Complaint and dismiss Defendant Mike Prokurat. (ECF No. 18.) The

parties were required to file specific written objections within 14 days of

service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections

were filed. The Court has nevertheless carefully reviewed the Report and

Recommendation, and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (ECF No. 18) is ADOPTED;

     Defendants’ motion to dismiss (ECF No. 10) is DENIED;
Case 5:19-cv-13338-JEL-EAS ECF No. 19 filed 09/23/20       PageID.94    Page 2 of 2




      Plaintiff’s complaint is dismissed in part, and Defendant Mike

Prokurat is dismissed.1

      IT IS SO ORDERED.

Dated: September 23, 2020                    s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge




                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on September 23, 2020.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




      1  By failing to object to the Report and Recommendation, the parties have
waived any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96
(6th Cir. 2009).
